Citation Nr: 0217289	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for bilateral foot problems, including 
pes planus, degenerative joint disease of the left mid foot 
and hyperhidrosis of both feet, for purposes of medical care 
eligibility under Chapter 17, Title 38 U.S.C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant served on active military duty from January 
1989 to December 1996; he received an other-than-honorable 
discharge from this service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection, and 
determined that the veteran was not eligible for medical 
treatment for, bilateral foot problems, including pes 
planus, degenerative joint disease of the left mid foot and 
hyperhidrosis of both feet, under Chapter 17, Title 38 
U.S.C.  


FINDINGS OF FACT

1.  In an unappealed VA administrative decision, dated in 
May 1998, it was determined that the appellant's discharge 
for the period from January 24, 1993 to December 18, 1996 
was a bar to VA benefits under 38 C.F.R. § 3.12(c)(2), but 
that the veteran was entitled to VA health care under 
Chapter 17, Title 38, for any disabilities determined to be 
service connected for the period from January 24, 1989 to 
January 23, 1993.  

2.  The veteran does not have bilateral foot problems, 
including pes planus, degenerative joint disease of the left 
mid foot and hyperhidrosis of both feet, that are related to 
his service between January 24, 1989 to January 23, 1993.  


CONCLUSION OF LAW

The criteria for service connection for bilateral foot 
problems, including pes planus, degenerative joint disease 
of the left mid foot and hyperhidrosis of both feet, for the 
purpose of receiving VA health care have not been met.  
38 U.S.C.A. §§ 101(2), 1110, 1111, 1131, 1153 and 5107, and 
Chapter 17 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.159 (2002); see also 67 
Fed. Reg. 67792-67793 (November 7, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the RO did not have the benefit of the explicit 
provisions of the VCAA or the implementing regulations at 
the time of the decision on appeal, the Board finds that 
VA's duties have been fulfilled.  

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's December 1998 decision that the 
evidence did not show that the criteria had been met for 
eligibility for medical treatment for bilateral foot 
problems, including pes planus, degenerative joint disease 
of the left mid foot and hyperhidrosis of both feet, under 
Chapter 17, Title 38 U.S.C.  He was again notified of the 
criteria in the October 2000 statement of the case (SOC), 
and in November 2000 and August 2002 supplemental statements 
of the case (SSOC's).  Therefore, the rating decision, as 
well as the SOC and SSOC's, informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, the SOC and the SSOC's sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In an April 2001 letter, and an 
August 2002 SSOC, the RO notified the veteran of the 
provisions of the VCAA.  The letter informed him that VA 
would assist him if he needed help obtaining additional 
evidence, but that it was ultimately his responsibility to 
submit any additional evidence.  The SSOC further informed 
him that VA would make reasonable efforts to help him obtain 
evidence necessary to substantiate his claim, to include 
making reasonable efforts to obtain records in the custody 
of a Federal department or agency (as well as State or local 
governments private medical care providers, current or 
former employers, and other non-Federal governmental 
sources).  In this regard, during his December 1999 hearing, 
the veteran asserted that he had received treatment for his 
feet during service at Evans Hospital at Ft. Carson, 
Colorado.  However, no such treatment records were included 
in service medical records received in June 1997.  In 
February and October of 2000, the RO requested these records 
directly from Evans Hospital.  There is no record of a 
response.  In a letter, dated in November 2000, the veteran 
was notified that the alleged records of treatment at Evans 
Hospital had not been received.  In addition, the RO again 
requested a search for service medical records from the 
National Personnel Records Center (NPRC).  However, in a 
letter, dated in October 2000, the NPRC stated that no 
additional service medical records were available.  After 
the RO sent another request to the NPRC for a search for 
service medical records in February 2002, the NPRC was able 
to locate and provide the RO with the veteran's entrance 
examination report, and associated reports.  These reports 
are all dated in 1988.  Finally, in October 2002, the RO 
notified the veteran that he had 90 days in which to submit 
any additional evidence in support of his claim.  However, 
no additional evidence was submitted.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principii, No. 01- 997 (U. S. Vet. App. June 19, 2002).  
Furthermore, the RO has obtained VA and non-VA treatment 
reports, to include evidence from the Mississippi Department 
of Human Services, and the veteran was afforded a VA foot 
examination in December 1998.  The Board further finds that, 
given the evidence of pes planus existing prior to service 
(discussed infra) and the complete lack of service medical 
records dated during the veteran's eligible period of 
service (i.e., from January 1989 to January 23, 1993) (other 
than the entrance examination report) upon which to base an 
opinion, and the nature of the other service medical records 
(which are dated no earlier than June 1994), further 
development in the form of an etiological opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran has not asserted that 
any additional development is required, and based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  
II.  Service Connection for Purposes of Medical Care

The veteran's discharge (DD Form 214) shows that he was 
discharged with a "bad conduct" character of service.  The 
narrative reason for separation was "court-martial, other."   

In an unappealed VA administrative decision, dated in May 
1998, it was determined that the appellant's discharge for 
the period from January 24, 1993 to December 18, 1996 was a 
bar to VA benefits under 38 C.F.R. § 3.12(c)(2), but that 
the veteran was entitled to VA health care under Chapter 17, 
Title 38, for any disabilities determined to be service 
connected for the period from January 24, 1989 to January 
23, 1993.  

Given the foregoing, the character of the appellant's 
discharge for the period of service from January 24, 1989 to 
January 23, 1993 does not constitute a bar to eligibility 
for VA health care and related benefits authorized under 
Chapter 17, Title 38, United States Code.  See 38 U.S.C.A. 
§§ 101(2), 5303 (West 1991 & Supp. 2000); 38 C.F.R. § 3.12.  
Accordingly, the issue is whether the veteran has any foot 
disabilities which should be service connected for the 
period from January 24, 1989 to January 23, 1993 ("the 
eligible period of service").  

The veteran's service medical records include an entrance 
examination report, dated in January 1988, which shows that 
he was noted to have "pes planus, non-symptomatic."  An 
accompanying report of medical history also characterizes 
this condition as "N.D." (not disabling).  

The claims file includes a medical board evaluation ("MEB") 
report, which appears to have been dated in June 1994.  See 
accompanying "physical profile" (DA Form 3349), dated in 
June 1994.  The Board initially notes that this report was 
created after the eligible period of service, i.e, January 
23, 1993.  This report notes the following: the veteran had 
no problems with his feet prior to entering on active duty, 
during basic combat training or advanced individual 
training; his problems began at some point during a 21/2 -year 
stay in Germany; he began to complain of pain in his feet 
about six months after being transferred to Ft. Carson, 
Colorado, and was treated in physical therapy for three 
months without success; he was then treated in the podiatry 
clinic with insole pads, nonsteroidal anti-inflammatory 
agents and all appropriate modalities in physical therapy, 
however, 18 months of temporary profiles and all attempts at 
conservative therapy failed to relieve his symptoms; he had 
a permanent "3" profile for his lower extremity; the 
diagnoses were pes planus, degenerative joint disease, and 
hyperhidrosis, bilateral feet.  

The post-service medical evidence consists of a December 
1998 VA foot examination report, and private health care 
reports, dated between 2000 and 2002.  The December 1998 VA 
foot examination report shows that the veteran reported a 
history of foot problems dating back to 1994.  The diagnoses 
were onychomycosis, callus formation of the left plantar 
aspect, hyperpigmentation and thickened skin of the plantar 
aspect, and pes planus that was exacerbated in the standing 
position.  The report also noted a history of profuse 
swelling compatible with hyperhidrosis, and there was a 
notation of a bunion.  X-rays showed a mild valgus deformity 
at the first metatarsophalangeal joint and pes planus of the 
left foot.  The private treatment reports show treatment for 
a variety of foot symptoms, to include acquired hallux 
valgus, ankle/foot walking difficulty, foot pain, infected 
foot/toe skin infection, dermatitis, hyperkeratosis, 
edema/swelling of the feet, and tenosynovitis.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in or 
aggravated by service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service.  38 U.S.C.A. § 1153 (West 
1991).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2002).  

The Board finds that the claim must be denied.  With regard 
to pes planus, this condition was noted at the time of the 
veteran's entrance into service.  See January 1988 entrance 
examination report.  This brings up the question of whether 
the pre-existing disability was aggravated during the 
applicable period of service.  In this regard, there is no 
contemporaneous evidence tending to show increased severity 
during service.  The medical board report is the first 
evidence of problems with the feet and this report does not 
establish increased symptomatology during the period of 
service ending in January 1993.  It does make reference to 
the veteran being on profile for the entire year; however, 
such a comment is too vague as to have any significant 
impact on the question of whether the pes planus was 
aggravated during the recognized service.  

The Board has also considered whether service connection may 
be available for a foot disease or injury that was 
superimposed on his pes planus, or which was otherwise 
incurred during service.  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  However, the claims file does not 
contain any medical records other than the entrance 
examination report which are dated during the eligible 
period of service (i.e., prior to January 23, 1993).  The 
first evidence of a foot problem (other than pes planus) is 
dated in June 1994.  This is approximately 11/2 years after 
the eligible period of service.  Similarly, with regard to 
arthritis, this is more than one year after the expiration 
of the eligible period of service.  See 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

In reaching this decision, the Board has considered a letter 
from D. L. Harrison, M.D., dated in September 2001, in which 
he states, "The above captioned individual is a thirty-one 
year old male who has severely painful feet secondary to 
problems of which occurred during his time in the military."  
See also Dr. Harrison's July 2002 letter.  The Board has 
also considered a letter, received in October 2001, from 
David G. Morgan, D.P.M., D.A.B.P.S., in which he reported 
that the veteran was being treated for severe pain, 
swelling, difficulty walking, standing and performing 
activities of daily life.  He stated, "As per the profile 
and the M.E.B. and based on the patient's symptomatology of 
increasing pain, a collapsed medial plantar arch, with 
forefoot abduction bilateral rear foot Equinus and tight 
Achilles tendon, it is confirmed that the patient's problem 
would definitely be SERVICE CONNECTED." (emphasis in 
original).  

As an initial matter, Dr. Harrison does not indicate the 
basis for his opinions, and they appear to be no more than 
"by history."  In this regard, one of Dr. Harrison's 
treatment reports, dated in March 2000, contains two 
notations showing that the veteran reported that he had had 
foot problems since he "was in the Gulf War."  However, the 
veteran's service records do not show service in Southwest 
Asia, or Operation Desert Shield/Storm, and the Board notes 
that during the December 1998 VA foot examination report, 
the veteran gave a history of foot problems dating only to 
1994.  The Board further notes that the first allegation 
that his foot problems occurred during the eligible period 
of service is dated in August 1999, well after the RO denied 
his claim.  Finally, the September 2001 report from Dr. 
Morgan shows that the veteran reported that he had been 
given "the wrong footgear" during service.  This report is 
contradicted by the M.E.B., which states, "His feet were 
measured and it was determined that he was wearing the 
appropriate size boots and shoes."  Accordingly, the veteran 
is not considered a credible historian.  As for Dr. Morgan's 
opinion, although he relates the veteran's foot problems to 
his service, he did not discuss the veteran's entrance 
examination report (showing pes planus), nor does he assert 
that the veteran's foot problems are related to the eligible 
period of service (from January 24, 1989 to January 23, 
1993).  His opinion does not contain a rationalized 
explanation which would support such an interpretation of 
his opinion.  In fact, Dr. Morgan indicated that the only 
document he had relied on for his opinion was the M.E.B.  As 
previously stated, the M.E.B. is dated in June 1994. This 
about 11/2 years after the veteran's eligible period of 
service.  Given the foregoing deficiencies, the Board finds 
that the preponderance of the evidence is against the claim, 
and that it must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
disorders of the feet that warrant medical treatment.  His 
statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral foot problems, including 
pes planus, degenerative joint disease of the left mid foot 
and hyperhidrosis of both feet, for purposes of medical care 
eligibility under Chapter 17, Title 38, is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

